DETAILED ACTION
Application 15/827214, “CURRENT COLLECTOR, ELECTRODE PLATE AND BATTERY CONTAINING THE SAME, AND APPLICATION THEREOF”, was filed on 11/30/17, is a continuation of a PCT application filed on 4/25/17, and claims priority from a foreign application filed on 1/12/17. 
This Office Action on the merits is in response to communication filed on 3/9/21.  

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments filed on 3/9/21 have been fully considered.
In view of applicant’s amendments and arguments, the Office agrees that the previously cited art fails to expressly teach or fairly suggest the features of claim 1, including the recited battery properties of Cap and r X Cap.  Thus, the anticipation rejection over Okamura, and the obviousness rejection over a combination of 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 8-9, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (US 2006/0105243) in view of Muraoka (US 2009/0202907) and Ho (US 2014/0329126) and further in view of Miyagi (US 2010/0015514) or Liu (US 2013/0309527).
Regarding claim 1, Okamura teaches a battery comprising a positive electrode plate, a separator, and a negative electrode plate (paragraph [0003, 0146]), wherein the positive and/or negative electrode plate is an electrode comprising a current collector and an electrode active material layer formed on a surface of the current collector (paragraphs [0031,0063]).
 Okamura further teaches wherein the current collector is a current collector (e.g. Figure 1), comprising an insulation layer (item 11) and a conductive layer (items 12 and 13 together make up a composite conductive layer), the insulation layer being configured to bear the conductive layer (paragraph [0040]), the conductive layer being 
Okamura further teaches the conductive layer being formed from material such as aluminum and copper or combinations thereof (paragraphs [0006, 0088, 0093]; Okamura claims 6 and 7).
Okamura further teaches the thickness D2 of the conductive layer being between 1 and 1000 nm.  More specifically, paragraphs [0113-0114] corresponding to Example 2 where a total composite conductive layer thickness is 0.8 microns. Thus, if the layers 12 and 13 of Okamura are interpreted to together form a composite conductive layer having total thickness D2, the total thickness may be 0.8 microns, lying within the claimed range.  

Claim 1 further requires the following feature drawn to the conductive layer of the current collector, to which Okamura is silent:  i) that the room temperature film resistance RS of the conductive layer meeting a conditional expression: 0.016 [Symbol font/0x57]󠄀/󠄀󠄀 ≤ RS ≤ 420 [Symbol font/0x57]󠄀/󠄀󠄀.
However, as described in MPEP 2112 III, a rejection under 35 USC 102 and/or 103 can be made when the prior art product seems to be identical to that claimed, but is silent as to an inherent characteristic.  
In this case, the film resistance of a current collector is determined by the properties such as material selection and geometry (i.e. film thickness) of the film.  Since Okamura teaches the same film thickness and materials for the current collector i) is implicitly taught by Okamura.  

Alternatively, even if the temperature film resistance of the Okamura conductive layer could be demonstrated to not implicitly lie within the range of 0.016 [Symbol font/0x57]󠄀/󠄀󠄀 ≤ RS ≤ 420 [Symbol font/0x57]󠄀/󠄀󠄀, the resistance of a current collector (proportional to the claimed parameter of film resistance Rs) is a known result-effective variable and is therefore obvious to optimize in view of MPEP 2144.05.  
As to resistance of a current collector being a known result-effective variable, consider Miyagi at paragraph [1268] which teaches controlling resistance to be within a preferred range.  Additionally, consider Liu which teaches the importance of materials selection in batteries in order to balance concerns such as conductivity/resistivity, cost and stability (paragraphs [0077-0080]).  Accordingly, claim 1 is obvious over Okamura in view of Miyagi or Liu.
Additionally, it is noted that applicant argues Okamura Example 2 to teach a surface electrical resistance of 0.0089 [Symbol font/0x57]󠄀/󠄀󠄀 (7/10/20 remarks at page 9), meaning that Okamura Example 1 teaches an electrical surface resistance of 0.012 [Symbol font/0x57]󠄀/󠄀󠄀 and Example 12 teaches an electrical surface resistance of 0.019 [Symbol font/0x57]󠄀/󠄀󠄀, lying within the claimed range.  If applicant’s argument is accepted, then these Okamura embodiments teach surface resistance values lying within or otherwise very close to the claimed range of 0.016 [Symbol font/0x57]󠄀/󠄀󠄀 ≤ RS ≤ 420 [Symbol font/0x57]󠄀/󠄀󠄀, which spans several orders of magnitude.  As described in MPEP 2144.05 I, a prima facie case of obviousness exists where the claimed ranges or 

Claim 1 further requires the following feature drawn to the battery as a whole, to which Okamura is silent: ii) when an internal resistance of the battery is referred to as r and a theoretical capacity of the battery is referred to as Cap, a relation between r and Cap meets the conditional expression 126 Ah●m[Symbol font/0x57] ≤ r X Cap ≤ 384 Ah●m[Symbol font/0x57], and the theoretical capacity Cap satisfies 3.2 Ah ≤ Cap ≤ 48 Ah.
However, it is noted that batteries of the prior art may be configured to satisfy the requirements that a relation between r and Cap meets the conditional expression 126 Ah●m[Symbol font/0x57] ≤ r X Cap ≤ 384 Ah●m[Symbol font/0x57] and the theoretical capacity Cap satisfies 3.2 Ah ≤ Cap ≤ 48 Ah through routine experimentation and optimization of the various components of the battery.  
For example, Muraoka teaches batteries having desirable performance, which are configured to have a capacity of 2.9 Ah coupled with an internal resistance of 40 m[Symbol font/0x57], for a product of 116 Ah●m[Symbol font/0x57] (see Table 1, Example 1), the capacity being a measured capacity (paragraph [0080]).  Muraoka further teaches that batteries configured to have the above recited properties provide a desirable battery which balances safety and power output (paragraphs [0008-0010]).  Muraoka further teaches 
It would have been obvious to a person having ordinary skill in the art to modify the battery of Okamura so as to have a measured capacity of 2.9 Ah coupled with an internal resistance of 40 m[Symbol font/0x57], for a product of 116 Ah●m[Symbol font/0x57] as taught by Muraoka for the benefit of configuring the battery to have a desirable combination of battery safety and power output as taught by Muraoka.

It is noted that Muraoka reports measured capacity values (paragraph [0080]) with the reported capacity value (2.9 Ah) and r X Cap value (116 Ah●m[Symbol font/0x57]) lying below the claimed values.  However, the capacity value of Muraoka is a measured rather than a theoretical value.  
In the battery art, Ho teaches that actual [measured] capacity is generally lower than theoretical capacity, with a 70% utilization being considered high (paragraph [0141]).
Therefore, a skilled artisan at the time of invention would have understood that the 2.9 Ah capacity measured by Muraoka would correspond to a theoretical capacity which is up to 142% higher (the inverse of 70%) since the measured capacity would be expected to be lower than the theoretical capacity.  It follows that by reporting a 2.9 Ah measured capacity, Ho suggests a theoretical capacity of 4.1 Ah and an r X Cap value of 165 Ah●m[Symbol font/0x57]  (if the measured capacity was 70% of the theoretical capacity) or higher (if the measured capacity was lower than 70% of the theoretical capacity).  These 


Regarding claims 4, 17 and 18, the cited art remains as applied to claim 1.  Okamura further teaches the thickness of the insulation layer lying within the ranges of 1 to 50 microns, 2 to 30 microns, or 5 to 20 microns (paragraph [0043, “X1” @ Table 1]).

Regarding claim 6, the cited art remains as applied to claim 1.  Okamura further teaches the insulation layer being made of polyethylene terephthalate (paragraph [0041], Table 1).

Regarding claim 8-9, the cited art remains as applied to claim 1.  Claims 8 and 9 further include limitations drawn to the method of making the current collector.  
However, as described in MPEP 2113, “[t]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”.  In this case, the method of making limitations set forth in claims 8 and 9 do not expressly require or otherwise imply any structure beyond that described in base claim 1; therefore, the dependent limitations do not further distinguish the claimed product from that taught by Okamura.  
It is noted that Okamura does teach that the conductive layer may be formed by bonding, vapor deposition, sputtering, plating, and like techniques (paragraph [0119]).

Regarding claims 19 and 20, the claims include new limitations defining the manner used to measure the film resistance parameter referred to in claim 1, but does not otherwise alter the parameter or change the value thereof.  Therefore, the new limitations are not found to impart patentability to the claims at least because i) the claims are drawn to product; it is not required of the prior art to perform the same processes and techniques described in the claims, and ii) the particular measurement techniques recited in claims 19-20 are not determined to change the value of the parameters in a manner which would make the film resistance value suggested by the prior art to no longer fall within the scope of the claim. 


Claim 7 is rejected over Okamura (US 2006/0105243) in view of Muraoka (US 2009/0202907) and Ho (US 2014/0329126) and further in view of Miyagi (US 2010/0015514) or Liu (US 2013/0309527) as in claim 1, and further in view of Yushin (US 2015/0349346). 
Regarding claim 7, the cited art remains as applied to claim 1.  Okamura does not appear to teach wherein a hole is defined in the conductive layer, or a through hole is defined in the current collector penetrating through the insulation layer and the conductive layer.
In the battery art, Yushin teaches a current collector having a hole disposed therein (e.g. Figure 29) for the benefit of improving permeability of lithium ion towards the separator (e.g. paragraph [0072]).
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723